Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          25-SEP-2020
                                                          10:41 AM
                             SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          MAKILA LAND CO., LLC.,
                     Petitioner/Plaintiff-Appellant,

                                   vs.

                HEIRS OR ASSIGNS OF APAA (k), et al.,
                  Respondents/Defendants-Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 02-1-0107(2))

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By:     Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
           and Circuit Judge Castagnetti, assign to vacancy)

            Petitioner’s application for writ of certiorari filed

on July 28, 2020, is hereby rejected.

            DATED:   Honolulu, Hawai‘i, September 25, 2020.

                                         /s/ Mark E. Recktenwald

                                         /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna

                                         /s/ Michael D. Wilson

                                         /s/ Jeannette H. Castagnetti